      Case 2:19-cv-00564-KWR-CG Document 56 Filed 06/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HARRIS, et al.,

      Plaintiffs,

v.                                                           CV No. 19-564 KWR/CG

THE GOVERNING BOARD OF
ARTESIA GENERAL HOSPITAL, et al.,

      Defendants.


       ORDER SETTING EXPEDITED BRIEFING SCHEDULE AND HEARING

      THIS MATTER is before the Court on Defendants’ Motion to Stay Discovery

Pending a Decision on Qualified Immunity (the “Motion”), (Doc. 54), filed June 10, 2020.

      IT IS HEREBY ORDERED that Plaintiffs shall submit a Response to Defendants’

Motion no later than June 18, 2020. Defendants may submit a Reply in support of their

Motion no later than June 22, 2020.

      IT IS FURTHER ORDERED that a telephonic Motion hearing is scheduled for

June 25, 2020, at 2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           1
